Case 1:03-cr-00987-PAC
     1:03-cr-00987-DAB Document 352
                                348 Filed 06/02/20
                                          05/14/20 Page 1 of 10
Case 1:03-cr-00987-PAC
     1:03-cr-00987-DAB Document 352
                                348 Filed 06/02/20
                                          05/14/20 Page 2 of 10
Case 1:03-cr-00987-PAC
     1:03-cr-00987-DAB Document 352
                                348 Filed 06/02/20
                                          05/14/20 Page 3 of 10
Case 1:03-cr-00987-PAC
     1:03-cr-00987-DAB Document 352
                                348 Filed 06/02/20
                                          05/14/20 Page 4 of 10
Case 1:03-cr-00987-PAC
     1:03-cr-00987-DAB Document 352
                                348 Filed 06/02/20
                                          05/14/20 Page 5 of 10
Case 1:03-cr-00987-PAC
     1:03-cr-00987-DAB Document 352
                                348 Filed 06/02/20
                                          05/14/20 Page 6 of 10
Case 1:03-cr-00987-PAC
     1:03-cr-00987-DAB Document 352
                                348 Filed 06/02/20
                                          05/14/20 Page 7 of 10
Case 1:03-cr-00987-PAC
     1:03-cr-00987-DAB Document 352
                                348 Filed 06/02/20
                                          05/14/20 Page 8 of 10
Case 1:03-cr-00987-PAC
     1:03-cr-00987-DAB Document 352
                                348 Filed 06/02/20
                                          05/14/20 Page 9 of 10




     June 2, 2020

     On May 14, 2020 Jorge Mario Paredes Cordova filed a motion for compassionate
     release pursuant to 18 U.S.C. § 3582(c)(1)(A). He requested that his sentence of 372
     months’ imprisonment be reduced to time served. He seeks relief due to his medical
     conditions, which are said to be debilitating, and because the COVID-19 pandemic
     presents “extraordinary and compelling reasons” for his release. The motion is denied
     as premature. See 18 U.S.C. § 3582(c)(1)(A) (stating that a court may grant a motion
     for a reduction after the defendant has “fully exhausted all administrative rights to
     appeal a failure” of the BOP to bring such a motion on his behalf, “or the lapse of 30
     days from the receipt of such a request by the warden of the defendant’s facility.”). As
     there is no record of his filing such a request with the BOP, the motion is denied as
     premature and without prejudice to its renewal.

     SO ORDERED
Case 1:03-cr-00987-PAC
     1:03-cr-00987-DAB Document 352
                                348 Filed 06/02/20
                                          05/14/20 Page 10 of 10
